Citation Nr: 0026938	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  94-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment of a subsistence allowance under 
Chapter 31 for the period from February 1996 to October 1996.


(The issues of a higher rating for post-traumatic stress 
disorder, an increased evaluation for pes planus with 
calluses and hammertoes, an increased evaluation for tinea 
pedis, an increased evaluation for bacterial endocarditis 
with tricuspid insufficiency is the subject of a separate 
Board of Veterans Appeals decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran's case was remanded for additional 
development in March 1998.  The case is again before the 
Board for appellate review. 

In August 2000, the veteran submitted additional evidence 
directly to the Board.  The evidence consisted of a lay 
statement from the veteran, a statement in support of claim 
provided by a VA physician, a copy of congressional 
correspondence to the veteran and photographs of the 
veteran's feet.  The veteran also submitted a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
Accordingly, the evidence will be considered by the Board in 
its review of the veteran's claims.  38 C.F.R. § 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has been a recipient of Chapter 31 benefits 
since August 1981.

3.  The veteran agreed to an Individual Written 
Rehabilitation Plan (IWRP) to complete a Bachelor degree 
program and a certificate in paralegal studies in August 
1992.  

4.  It was determined in August 1994 that the veteran would 
not be able to complete the paralegal study program because 
of a lack of course offerings by the school. 

5.  The veteran's IWRP was amended in September 1994, with 
his approval, to extend his expected completion date of his 
Bachelor degree program and add a 4-month Attorney Assistant 
Training Program (AATP), in lieu of the paralegal studies, 
for the period from July 1995 to November 1995. 

6.  An extension of 8 months of entitlement to benefits under 
Chapter 31 was granted to cover the veteran's rehabilitation 
program through February 4, 1996.

7.  Without authorization, the veteran enrolled in a yearlong 
AATP for the period from October 1995 to October 1996.


CONCLUSION OF LAW

The criteria for payment of a subsistence allowance under 
Chapter 31, for the period from February 1996 to October 
1996, have not been met.  38 U.S.C.A. §§ 3105, 3107, 3108, 
3680, 5107 (West 1991); 38 C.F.R. §§ 21.78, 21.80, 21.84, 
21.92, 21.94, 21.260, 21.320, 21.362 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset the Board notes that the veteran's claims file 
was misplaced following a remand by the Board in March 1998.  
However, the veteran's vocational rehabilitation and 
counseling (VR&C) file (two volumes) is available for review 
and contains the pertinent record material to allow for a 
decision to be made in this case.

The veteran has been the beneficiary of Chapter 31 vocational 
rehabilitation benefits dating back to August 1981.  In fact, 
the veteran's first Individualized Written Rehabilitation 
Plan (IWRP) was completed in January 1983.  The pursuit of 
this plan led to the veteran receiving an Associate in Arts 
degree in Real Estate and gaining a Certificate of Completion 
for the requirements for Real Estate in 1990.  The Board 
notes that the veteran was granted a one-month extension of 
his Chapter 31 benefits in order to complete his IWRP.  

In March 1991, the veteran submitted a statement wherein he 
asserted that he had been unable to obtain employment in the 
real estate field.  He requested that he be afforded 
additional vocational rehabilitation training.  The veteran 
was referred for counseling and further consideration of his 
claim.

The veteran underwent occupational testing in May and June 
1992.  In August 1992 a new IWRP was developed with the goal 
of the veteran to complete a Bachelor of Science degree in 
conjunction with a certificate in paralegal studies and then 
secure employment as a paralegal assistant or related 
occupation.  The course of study was to be followed at the 
California State University, Dominquez Hills (CSUDH).  At 
that the time the duration of services was expected to run 
from September 1992 to June 1994.  

In October 1992 the veteran was granted an extension of his 
Chapter 31 benefits.  It was noted at the time that he had 
used a total of 46 months and 18 days of benefits.  He was 
granted a 19-month extension to allow him to complete the 
B.S. program and paralegal studies.

In August 1994, the Associate Dean of the College of Arts and 
Sciences at CSUDH notified the VR&C officer that the status 
of the paralegal studies program was uncertain.  The dean 
noted that at least two of the core courses had not been 
offered in the past two years and there was no prediction as 
to when they might be offered.  It was unlikely that any 
currently enrolled student would be able to complete the 
program.

In September 1994, the veteran, his counseling psychologist 
(CP) and a vocation rehabilitation specialist (VRS) devised a 
new IWRP.  The plan called for the completion of the 
veteran's B.S. degree in June 1995.  The VA was to provide 
tuition, fees, books, supplies, subsistence, and supervision.  
A second objective was for the veteran to complete an 
Attorney Assistant Training Program (AATP) which was expected 
to be completed between July 1995 and November 1995.  The 
AATP was to be completed at the University of California at 
Los Angeles (UCLA) extension.  An accompanying counseling 
record, also dated in September 1994, noted that an extension 
of entitlement of approximately 8 months was required for the 
veteran to complete his studies/training.

A copy of the UCLA school catalog contained in the vocational 
rehabilitation file reflects the cost of the AATP to be 
$3,500 whether an individual attended the 4-month or yearlong 
program.  

A subsequent Report of Contact, dated in October 1994, from 
the VR&C officer noted that the veteran would complete his 
B.S. program in May or June 1995 and then attend the AATP 
from July to November 1995.  This plan required an additional 
8-month extension of entitlement (as noted above) but that 
she concurred in the extension as it was justified.

A letter from the Office of the Registrar of CSUDH was 
received in July 1995.  The letter certified that the veteran 
received a Bachelor of Arts degree in May 1995.

The VR&C file contains a memorandum, dated in September 1995, 
pertaining to the veteran from the VR&C officer to the 
"Finance Officer" regarding approval of Chapter 31 program 
charges.  The memorandum showed a signature authorizing 
payment for a "training program."

The VR&C file also contains a VA Form entitled 
"Authorization and Certification of Entrance of Reentrance 
Into Rehabilitation and Certification of Status."  The form 
reflects that the veteran was enrolled for the "Fall 1995" 
period for the AATP.  Further, a certification of attendance 
section reflects that the veteran began the program on 
October 16, 1995, with an ending date of October 7, 1996.  
Charges for the program were based on information contained 
in the school catalog.  

A Report of Contact, dated in October 1995, noted that the 
veteran had been billed for his tuition for the AATP and not 
VA.  A copy of a receipt for UCLA Extension, dated in October 
1995, showed an unpaid balance of $3,500.

Associated with the VR&C file is an internal memorandum dated 
November 6, 1995.  The memorandum noted that the veteran 
needed an extension of his entitlement and that he was due to 
complete his training at UCLA Extension on October 7, 1996.  

A Report of Contact (ROC), dated November 20, 1995, is 
contained in the VR&C file.  The VR&C officer prepared the 
ROC.  The ROC noted that the veteran completed his B.S. [sic] 
degree in May 1995.  It was further noted that the current 
extension of entitlement would expire on February 4, 1996.  
The ROC recounted the course of events leading up to the IWRP 
of September 1994 and that the veteran was authorized the 4-
month course as a compromise because his prior paralegal 
studies program was discontinued.  The VR&C officer noted 
that the course catalog clearly stated the program to be 4 
months, from July 1995 to November 1995, and these dates were 
made part of the IWRP.  She opined that there was no 
misunderstanding that the veteran would complete his training 
by November 1995.  

In a letter, dated in November 1995, the VR&C officer 
notified the veteran that his request for extension of 
Chapter 31 benefits was denied.  Specifically, the veteran 
was informed that he had been approved for the AATP for the 
period from July 1995 to November 1995 and that he initiated 
a period of training different from that previously approved.  
The letter added that the denial did not preclude the veteran 
from completing the course since the program fees were 
already paid.  Finally, the letter stated that normal 
supervision and all other Chapter 31 services would continue 
through the completion of his UCLA Extension program in 
October 1996.  However, subsistence allowance would not be 
paid for any period after February 4, 1996.

The veteran testified in July 1997 that he had had several 
extensions of the 48-month rule for vocational 
rehabilitation.  For the time in question he was enrolled in 
an attorney assistant training program.  Prior to that he had 
been enrolled in a VA paralegal program at CSUDH.  He said 
that, after he had attended the program, he found out it had 
lost its certification and that they had discontinued certain 
required classes that were needed to finish the program.  The 
veteran added that he then sought approval for the attorney 
assistant program as a four-month course.  He said that he 
was initially approved for the four-month course but had an 
agreement with his VA counselor to be able to attend the one-
year program.  The veteran said that he was experiencing a 
lot of stress at the time he attended the course and would 
not have been able to have completed the condensed four month 
course because of the stress factor and class schedule.  The 
VA paid for the course but only paid four months of 
subsistence allowance.  He said that his VA counselor just 
did not get the paperwork done for him to get his full 
allowance.

Evidence associated with the vocational rehabilitation file 
reflects that the veteran completed the AATP in October 1996.

The veteran has submitted multiple lay statements arguing for 
payment of the extended subsistence allowance.  The lay 
statements have been submitted individually and through 
congressional correspondence written on behalf of the 
veteran.  

II.  Analysis

The Board finds that the veteran's claim for entitlement to 
payment of a subsistence allowance in accordance with the 
provisions of Chapter 31, Title 38, United States Code, for 
the period from February 1996 to October 1996, is well 
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.

In general, the basic period of entitlement which may be 
authorized for a program of rehabilitation under Chapter 31 
is not to exceed 48 months.  38 U.S.C.A. § 3105(b) (West 1991 
& Supp 2000); 38 C.F.R. § 21.78(a) (1999).  Likewise, if the 
veteran has a serious employment handicap, the duration of 
the program may be extended beyond 48 months for the number 
of months necessary to complete a rehabilitation program in 
certain circumstances, including to enable the veteran to 
complete a period of rehabilitation to the point of 
employability.  38 C.F.R. § 21.78(c) (1999).  Finally, all 
extensions of a vocational rehabilitation program beyond 48 
months of total entitlement requires the approval of the 
counseling psychologist, and concurrence of the VR&C officer.  
38 C.F.R. § 21.78(d) (1999).

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 1991 & Supp 2000).  Payment of 
subsistence allowances are made to eligible veterans pursuing 
a program of education or training, and such payments shall 
be paid only for the period of such veteran's enrollment in 
such program.  38 U.S.C.A. §§ 3108(a)(1); 3680 (West 1991 & 
Supp 2000); 38 C.F.R. §§ 21.260, 21.320 (1999).

An IWRP will be developed for each veteran eligible for 
rehabilitation services under Chapter 31.  38 U.S.C.A. § 3107 
(West 1991 & Supp 2000); 38 C.F.R. §§ 20.80, 21.84 (1999).  
The IWRP will be jointly prepared and the terms and 
conditions agreed upon by the CP, VRS, and the veteran.  
38 C.F.R. § 21.92 (1999).  Changes in an IWRP may be made at 
the request of any of the participating parties.  However, 
changes in duration of the plan are subject to the regulatory 
provisions found at 38 C.F.R. §§ 21.70-21.78.  38 C.F.R. 
§ 20.94 (1999).

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (1999).  When a veteran 
is seeking or being provided with training and rehabilitation 
services, the veteran must: (1) Cooperate with VA staff in 
carrying out the initial evaluation and developing a 
rehabilitation plan; (2) Arrange a schedule which allows him 
or her to devote the time needed to attain the goals of the 
rehabilitation plan; (3) Seek the assistance of VA staff, as 
necessary, to resolve problems which affect attainment of the 
goals of the rehabilitation plan; (4) Conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
including: (i) Enrollment and reenrollment in a course; (ii) 
Changing the rate at which a course is pursued; and, (iii) 
requesting a leave of absence.

In this case, the veteran has been a participant of the 
Chapter 31 Vocational Rehabilitation Program since August 
1981.  As of February 1996, he had been afforded over 72 
months of entitlement under Chapter 31.  Prior extensions of 
benefits are well documented in the vocational rehabilitation 
file, to include the last extension deemed necessary as part 
of the IWRP dated in September 1994.

The September 1994 IWRP clearly delineated the goals of the 
veteran, as well as the dates to achieve the goals.  Namely, 
that he would complete his Bachelor degree studies at CSUDH 
in June 1995 and then attend a 4-month AATP at UCLA extension 
during the period from July 1995 to November 1995.  The scope 
and timing of the plan was verified in a Report of Contact, 
dated in October 1994, that documented a telephone 
conversation between the veteran and VR&C officer.

The evidence of record reflects that the veteran failed to 
inform his CP, Counseling Officer, or VR&C officer that he 
was not going to attend the 4 month program as required under 
the IWRP.  In fact, the first information that the veteran 
was not enrolled in the July 1995 class is dated in October 
1995.  The veteran did not request permission to deviate from 
the IWRP and unilaterally chose to enroll in the yearlong 
program in violation of the terms of the IWRP.  Further, he 
failed to request an extension of his entitlement to cover 
the longer period of time until after he was already enrolled 
in the yearlong program.

The $3,500 cost of the program, to include parking, was 
authorized to be paid to the school in October 1995.  The 
actual form used does reflect beginning and ending dates that 
show a one-year period from October 1995 to October 1996.  
However, this does not represent a change in the plan or de 
facto authorization for acceptance of the veteran's actions 
in enrolling in the one-year program.  Moreover, as noted 
previously, the cost of the program was the same whether 
completed in 4 months or one year.  The actual payment of the 
tuition and associated costs of the program is not 
dispositive in this case.

In summary, the veteran was enrolled in a Bachelor degree 
program that ended in May 1995 and he was further authorized 
to attend a 4-month AATP from July 1995 to November 1995.  
The programs were authorized in accordance with a properly 
developed IWRP, dated in September 1994, that was signed by 
the veteran.  The terms of which were reaffirmed by the 
veteran in October 1994.  In order to complete the planned 
goals, an extension of Chapter 31 benefits, beyond a total of 
72 months of entitlement, was authorized with an expiration 
date of February 4, 1996.  The approved extension allowed for 
sufficient time for completion of the second goal of the 
IWRP.  The veteran failed to advise anyone at the Vocational 
Rehabilitation Services office that he was unable to attend 
the 4-month program and he did not provide any notice that he 
was enrolled in the yearlong program until after the fact.  
These actions were not part of any approved change in plan.  
Moreover, any "authorization" of enrollment in the yearlong 
program would have required an extension of Chapter 31 
benefits under 38 C.F.R. § 21.78(d).  

The veteran has contended that his CP told him she would take 
care of the paperwork to authorize an extension of his 
entitlement.  However, he has not provided any evidence to 
support this contention.  Further, any such extension would 
require the approval of both the CP and VR&C officer because 
it would involve an extension beyond 48 months of 
entitlement.  38 C.F.R. § 21.78(d).  Assuming, arguendo, that 
the CP may have indicated that she would "take care of the 
paperwork", government benefits must be authorized by 
statute, and erroneous actions by a government employee do 
not serve to otherwise establish entitlement.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (a clerical error or 
erroneous advice by a government official may not be relied 
upon to estop VA from denying a monetary benefit where the 
benefit is not authorized by law, citing as "dispositive" OPM 
v. Richmond, 496 U.S. 414, 424 (1990)).  

The veteran was authorized for a period of participation in a 
rehabilitation program for the period from July 1995 to 
November 1995.  His Chapter 31 entitlement was extended to 
February 4, 1996, to ensure coverage while participating in 
the program.  Subsistence allowance was authorized as part of 
the IWRP for the period of the program.  The subsistence 
allowance was properly terminated in February 1996 upon 
expiration of the extension of Chapter 31 entitlement.  
38 U.S.C.A. § 3108(a)(1); 38 C.F.R. §§ 20.260, 20.320(c)(1), 
21.362.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an extension of subsistence allowance for the 
period from February 1996 to October 1996.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).



ORDER

Entitlement to payment of a subsistence allowance under 
Chapter 31, for the period from February 1996 to October 
1996, is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

